Citation Nr: 0520268	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for a right foot 
condition. 

3.  Entitlement to service connection for a right knee 
condition.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from July 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2004, the Board remanded the matter in order to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  The matter is now once again before the Board 
for disposition.  


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed left foot 
condition.

2.  A chronic right foot condition was not present in service 
and the currently shown right foot condition is not related 
to his service.  

3.  A chronic right knee condition was not present in service 
or for many years thereafter, and the currently diagnosed 
right knee condition is not related to his service.  


CONCLUSIONS OF LAW

1.  A left foot condition was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004). 

2.  A right foot condition was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004). 
  
3.  A right knee condition was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records (SMR's) and VA treatment records.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For arthritis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

					A.  Left Foot

A February 1981 SMR stated that the veteran presented 
complaining of an injury to the left foot.  He reported that, 
while walking the night before, his foot "popped."  X-rays 
of the left foot and ankle were noted to be negative.  The 
diagnosis was a contusion of the left foot.  A DA Form 3349, 
dated February 20, 1981, listed a diagnosis of "[f]ollow up 
metatarsal ligament tear."  A September 25, 1981 SMR stated 
that the veteran presented complaining of an injury to the 
left leg due to falling and hitting a metal rail.  Upon 
observation, there was no swelling or coloration; there was 
tenderness with mild pain.  The assessment was a pulled 
ligament.

A February 2001 VA progress note stated that the veteran 
focused on left heel pain, but that he denied any recent 
injury to the foot or leg. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a left foot condition as a result of his service.  
The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from a current left foot 
disability.  Concomitantly, no causal connection between a 
left foot disability and his period of military service has 
been demonstrated.  

The Board has considered the veteran's assertions that he has 
a left foot condition that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  Right Foot

A September 29, 1981 SMR noted that the veteran injured his 
right foot four days prior while walking.  In the May 20, 
1982 Report of Medical History, for the purposes of 
separation, the physician's summary stated that there was a 
right foot fracture, but that it had resolved.  However, an 
August 1980 X-ray report of the right foot indicated that no 
fracture was seen.  It was stated that there was swelling on 
the outside of the right foot below the ankle.  Nowhere else 
in the SMR's is there a reference to a right foot fracture.  
The May 20, 1982 separation examination report did not list 
anything under the "Summary of Defects and Diagnoses" 
section of the report.   

A February 15, 2002 DOM administrative note indicates that 
the veteran was having problems with his right foot.  An 
addendum to the report notes that the chart had been reviewed 
and that there were no previous complaints about the foot.  

A March 2002 VA DOM physician note stated that the veteran 
presented with right heel pain with weight bearing for some 
time.  A March 2002 VA report of right foot X-rays listed an 
impression of moderate hallux valgus deformity with 
moderately severe degenerative changes at the first 
metatarsal phalangeal joint and calcaneal spur at the plantar 
fascial insertion with adjacent soft tissue changes raising 
concern for possible plantar fasciitis.  

A May 9, 2004 ER nurse note stated that the veteran 
complained of right ankle pain status post a bicycle 
accident.  A VA discharge summary for the period May 9, 2004 
to May 11, 2004, listed a discharge diagnosis of a right 
ankle bimalleolar fracture.  It was reported that the veteran 
underwent an open reduction and internal fixation with plate 
and screws.  A May 9, 2004 VA report of right ankle X-rays 
listed an impression of fracture dislocation at the right 
ankle joint.  A May 19, 2004 VA report of right ankle X-rays 
listed an impression of post surgical changes compatible with 
internal fixation of distal fibular and tibial fractures.  It 
was also stated that there was adequate alignment of the 
fractures and the ankle mortise.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The first post-service evidence of any treatment for a right 
foot condition was approximately twenty years after the 
veteran's separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent medical opinion of record relating a right foot 
condition to his service.  The May 2004 right ankle fracture 
was a result of a bicycle accident and occurred nearly 
twenty-four years after his separation from service.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a right foot condition and his 
military service.  

The Board has considered the veteran's assertions that he 
suffers from a right foot condition that should be service-
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  
					C.  Right Knee

A May 12, 1982 SMR stated that the veteran presented 
complaining of right knee pain.  The assessment was "mild 
strain."  A June 1982 SMR stated that the veteran reported 
having had right knee problems for four months.  Upon 
observation, there was swelling with some tenderness and 
inflammation.  There was pain in the back of the right knee.  
The assessment was chondromalacia.  

As for the post-service medical evidence, an October 1993 VA 
report of right knee X-rays listed an impression of diffuse 
soft tissue swelling with suggestion of a joint effusion.  A 
November 1993 VA report of a right knee MRI listed an 
impression of "[e]xcept for Grade II signal in the posterior 
horn of the medial and lateral menisci without evidence of 
tear, the rest of the exam is unremarkable."  It was 
recorded that the veteran had had persistent pain in the knee 
after sustaining trauma to the knee one month previously.

An April 2001 medical record noted that the veteran had 
removal of fluid from bursa, but contains nothing more 
specific.  

An October 2001 VA clinician note stated that there was a 
full range of motion of all joints, but that the veteran did 
have a prominent fluid collection sac just inferior to the 
right patella.  It was reported, though, that the veteran 
stated there had been no change in the dimensions and that 
this had been present for the last 15 years.  

A January 2002 VA report of right knee X-rays listed an 
impression of mild patella osteophytes and possible bursitis 
overlying the tibial tuberosity.  A February 2002 VA progress 
note listed an impression of chronic bursitis of the knee.  A 
June 2002 VA progress note stated that the veteran reported 
having more stiffness with his right knee and having some 
difficulty walking at times.  A June 2002 VA report of right 
knee X-rays listed an impression of mild degenerative joint 
disease involving the femoropatellar portion of the joint 
space.  A July 2002 VA progress note reported that the 
veteran noted progressively worsening knee pain over the past 
15 years, but that he recalled no inciting injury.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The first post-service evidence of any treatment for a right 
knee condition was eleven years after the veteran's 
separation from service.  It was specifically noted in 
November 1993 that the knee pain had been present since 
sustaining trauma to the knee one month previously.  This 
lengthy period without treatment or contemporary complaints 
of knee problems weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent medical opinion of record relating a right knee 
condition to his service.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a right knee condition and his 
military service.  

The Board has considered the veteran's assertions that he 
suffers from a right knee condition that should be service-
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
duty or symptomatology over a period of time when such 
symptomatology may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA concerning 
notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, November 2001 and November 2004 
letters informed the veteran of what the evidence must show 
in order to establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the November 2004 letter informed the veteran that VA 
was responsible for getting relevant records from any federal 
agency, including military records, VA medical records, or 
records from the Social Security Administration.  The letter 
further stated that VA would make reasonable efforts to get 
relevant records not held by a federal agency, to include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  Also, the 
November 2004 letter stated that VA would assist the veteran 
by providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.  

In addition, the statement of the case (SOC) and the April 
2005 supplemental statement of the case (SSOC) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the SOC and April 2005 SSOC included 
the language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the SOC and April 2005 SSOC, clearly comply 
with the section 5103 content requirements, to include 38 
C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).  It is also 
noted that the veteran's VA medical records have been 
requested and obtained.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a left foot condition is denied.  

Service connection for a right foot condition is denied.  

Service connection for a right knee condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


